[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 640 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 641 
RUGER, Ch. J., reads for reversal of order of General Term, and for affirmance of judgment entered on the report of the referee.
All concur, except ANDREWS, J., not voting, and PECKHAM, J., not sitting.
Judgment accordingly.